The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWANPROVINCIAL BUDGET 10-11 BALANCED. FORWARD-LOOKING. RESPONSIBLE. SUPPLEMENTARY ESTIMATES MARCH Introduction The 2010-11 Supplementary Estimates – March represent funding provided by special warrants that were issued subsequent to the passage of the Appropriation Bill pertaining to the 2010-11 Supplementary Estimates – November presented to the Legislative Assembly in the Fall Session. In accordance with Section 14(3) of The Financial Administration Act, 1993, the amounts appropriated by special warrant “shall be submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”.The amounts identified in the 2010-11 Supplementary Estimates – March submitted to the Legislative Assembly will be included in the main 2011-12 Appropriation Act in accordance with The Financial Administration Act, 1993. The 2010-11 Supplementary Estimates –March follows the similar Vote (ministry or Crown organization), subvote (major program area) and allocation (component of a subvote) as the 2010-11 Estimates. The subvote descriptions provided in the 2010-11 Estimates apply to the 2010-11 Supplementary Estimates – March.Subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates. 1 General Revenue Fund Supplementary Estimates - March For the Fiscal Year Ending March 31, 2011 (thousands of dollars) Supplementary Estimates 2010-11 Budgetary Appropriation Executive Branch of Government Advanced Education, Employment and Immigration - Vote 37 Post-Secondary Education (AE02) Post-Secondary Capital Transfers Additional funding was provided by Special Warrant to continue construction of the Academic Health Sciences Centre, to fulfill funding obligations relating to the construction of the International Vaccine Centre (InterVac), for the design and construction plans of a new Southeast Regional College Weyburn campus facility, and for the purchase of equipment and the repair and maintenance of post-secondary institution facilities. Corrections, Public Safety and Policing - Vote 73 Public Safety (CP06) Provincial Disaster Assistance Program Additional funding was provided by Special Warrant for additional eligible claims under the Provincial Disaster Assistance Program. Education - Vote 5 PreK-12 Education (ED03) School Operating School Capital Transfers Teachers' Pensions and Benefits (ED04) Teachers' Dental Plan Additional funding was provided by Special Warrant for incremental funding to school divisions for Local Implementation Negotiations Committee (LINC) agreements in 2010-11, for the Teachers’ Dental Plan, for the new École Monseigneur de Laval – pavillon secondaire (the former Robert Usher Collegiate), and for capital funding for school renovation and improvement projects across the Province. 3 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2010-11 Energy and Resources - Vote 23 Resource and Energy Policy (ER06) Mineral and Energy Policy Additional funding was provided by Special Warrant for the Province’s portion of costs related to the cleanup of the Gunnar uranium mine ($38M) which is partially offset by savings in other program areas. Enterprise and Innovation Programs - Vote 43 Investment Programs (EI03) Ethanol Fuel Tax Rebate Additional funding was provided by Special Warrant due to higher than anticipated consumption and production of ethanol blended fuels in Saskatchewan. Enterprise Saskatchewan - Vote 83 Programs (ES02) Community Development Trust Additional funding was provided by Special Warrant for the completion of projects under the Community Development Trust Fund. Environment - Vote 26 Environmental Protection (EN11) Saskatchewan Watershed Authority - Flood Relief Additional funding was provided by Special Warrant to implement a 2011 spring flood damage prevention program and for long-term solutions to flooding issues in the Fishing Lake and Waldsea Lake areas. 4 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2010-11 Health - Vote 32 Provincial Health Services (HE04) eHealth Saskatchewan Regional Health Services (HE03) Regional Targeted Programs and Services Facilities - Capital Transfers Equipment - Capital Transfers Medical Services and Medical Education Programs (HE06) Medical Services - Fee-for-Service Medical Services - Non-Fee-for-Service Additional funding was provided by Special Warrant to address surgical volumes, to support physician recruitment and retention, for physician utilization costs, for the development of an electronic health system, and for capital funding for long term care facilities, equipment, and other infrastructure maintenance and improvements. Highways and Infrastructure - Vote 16 Strategic Municipal Infrastructure (HI15) Municipal Roads Strategy Operation of Transportation System (HI10) Winter Maintenance Additional funding was provided by Special Warrant for higher than budgeted road maintenance costs related to snow removal and ice control on provincial highways, and for the Municipal Roads for the Economy Program which will allow rural municipalities to be reimbursed for a portion of the cost of constructing, repairing and maintaining municipal roads. Innovation Saskatchewan - Vote 84 Innovation Saskatchewan (IS01) Programs Additional funding was provided by Special Warrant for a nuclear strategy with respect to uranium value-added opportunities in mining and exploration, nuclear science and medicine, and nuclear research, development and training. 5 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2010-11 Justice and Attorney General - Vote 3 Courts and Civil Justice (JU03) Court Services Legal and Policy Services (JU04) Public Law Public Prosecutions Community Justice (JU05) Community Services Coroners Boards and Commissions (JU08) Human Rights Commission Inquiries 60 Legal Aid Commission Courts Capital (JU11) Courts Capital Additional funding was provided by Special Warrant to provide for higher than anticipated costs in Court Services, Public Law, Public Prosecutions, Community Services, Coroners, Human Rights Commission, Inquiries, and Legal Aid.Additional capital funding will provide for upgrades to security in Regina and Swift Current, implementation of the new Criminal Justice Information Management System and Maintenance Enforcement System, and various video conferencing installations. Office of the Provincial Capital Commission - Vote 85 Capital Commission Operations (PC02) Wascana Centre Authority Maintenance Additional funding was provided by Special Warrant to provide funding to the Wascana Centre Authority to allow it to maintain operations for 2010-11. Office of the Provincial Secretary - Vote 80 Provincial Secretary (OP02) Office of Protocol and Honours 60 60 Additional funding was provided by Special Warrant to provide for increased expenses related to state ceremonial events. 6 Supplementary Estimates - March Continued (thousands of dollars) Supplementary Estimates 2010-11 Social Services - Vote 36 Saskatchewan Housing Corporation Additional funding was provided by Special Warrant for the social housing agreement which is cost- shared with the federal government, to address the group home waitlist of people with intellectual disabilities, for the development of Child Welfare group home spaces, for emergency response spaces for short-term placement of children, and for equipment upgrades to allow community-based organizations to comply with occupational health and safety requirements. Legislative Branch of Government Conflict of Interest Commissioner - Vote 57 Conflict of Interest Commissioner (CC01) Conflict of Interest Commissioner 50 50 Additional funding was provided by Special Warrant to provide for unanticipated costs associated with an inquiry that was ordered by the Legislative Assembly. Summary - Budgetary Appropriation "To Be Voted" "Statutory" - Total Budgetary Appropriation 7
